NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MICHAEL A. YOUNG, DC #X46598,             )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D18-1521
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 25, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle D. Sisco,
Judge.

Michael A. Young, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


             Affirmed.



SLEET, SALARIO, and BADALAMENTI, JJ., Concur.